405 F.2d 435
In the Matter of The WINGREEN COMPANY (two cases).MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, Appellant,v.J. H. BROCK, Trustee, Appellee (two cases).
Nos. 26479, 26711.
United States Court of Appeals Fifth Circuit.
Dec. 5, 1968.

Carl K. Hoffmann, Dixon, DeJarnette, Bradford, Williams, McKay & Kimbrell, Miami, Fla., for appellant.
Irving M. Wolff, Miami, Fla., for appellee.
Before GEWIN, BELL and DYER, Circuit Judges.
PER CURIAM:


1
These appeals involve orders allowing fees for the trustee and his counsel in Chapter X proceedings under the Bankruptcy act for the periods January 1, 1967-June 30, 1967; June 30, 1967-June 30, 1968; and May 24, 1966-June 30, 1968.  The appeals present the same questions as were presented in Massachusetts Mutual Life Insurance Company v. Brock, 5 Cir., 1968, 405 F.2d 429, (No. 25,303, slip opinion dated December 5, 1968).  The orders are reversed for the reasons stated in that case.


2
The District Court is directed to reconsider the request for fees for the stated periods.  The order in No. 26,479, dated February 19, 1968, involves the period January 1, 1967-June 30, 1967.  It so happens that the order in No. 26,711 dated August 6, 1968, involves the entire period of the trusteeship (Receivership period excluded) through June 30, 1968. Thus it is that the fees for the period May 24, 1966-June 30, 1968, including the periods involved in No. 25,303 and No. 26,479, must be reconsidered.  The facts and circumstances of these reorganization proceedings will not warrant the fees in excess of $25.00 per hour for the trustee and $50.00 per hour for counsel for this period.


3
Reversed and remanded with directions.